Per Curiam.
Conceding that the terms of office of the police commissioners of . the city and county of San Francisco have expired, the power of appointment does not devolve upon the judges of the Superior Court for the city and county aforesaid.
The power of appointment of the. commissioners referred to vested in the judges of the fifteenth, twelfth, and fourth judicial districts of this State by the Act of April, 1878, was not a judicial power, and did not pertain to the judicial system of the State; consequently it was not continued in force by section 11' of article xxii."of the Constitution now in force, and the power' of appointment in question did not devolve upon the superior judges above mentioned.
Application for writ of mandate denied.